               Case 2:97-cr-00051-JCC Document 752 Filed 12/02/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        UNITED STATES OF AMERICA,                       CASE NO. CR97-0051-JCC
10                            Plaintiff,                  MINUTE ORDER
11             v.

12        VERYL E. KNOWLES,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on Defendant’s renewed letter rogatory (Dkt. No.
18   751). As previously indicated, the Court construes Defendant’s letter as a successive motion to
19   vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255. (Dkt. No. 748.) Absent
20   authorization from the Ninth Circuit Court of Appeals, the Court lacks jurisdiction to consider
21   the matter. See 28 U.S.C. § 2244(b)(3)(A). And here, The Court of Appeals has provided no such
22   authorization. (See Dkt. No. 749 (Court of Appeals order indicating that “no further filings will
23   be entertained in this case.”).) Therefore, the Court will not consider Defendant’s request.
24   //
25   //
26   //


     MINUTE ORDER
     CR97-0051-JCC
     PAGE - 1
            Case 2:97-cr-00051-JCC Document 752 Filed 12/02/20 Page 2 of 2




 1         DATED this 2nd day of December 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR97-0051-JCC
     PAGE - 2
